United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5048                                                   September Term, 2021
                                                              FILED ON: AUGUST 3, 2022

AMERICAN HOSPITAL ASSOCIATION, ET AL.,
                  APPELLEES

v.

XAVIER BECERRA, IN HIS OFFICIAL CAPACITY AS THE SECRETARY OF HEALTH AND HUMAN
SERVICES AND UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,
                    APPELLANTS


Consolidated with 19-5198


                    On Remand from the Supreme Court of the United States


       Before: SRINIVASAN, Chief Judge, and MILLETT and PILLARD, Circuit Judges

                                        JUDGMENT

        These causes came to be heard on remand from the Supreme Court of the United States,
and upon appellees' unopposed motion for remand to the district court in light of the Supreme
Court's judgment in American Hospital Ass'n v. Becerra, 142 S. Ct. 1896 (2022), which reversed
this court’s judgment, filed July 31, 2020, and remanded for further proceedings consistent with
its opinion. Upon consideration of the foregoing, it is

       ORDERED that the motion be granted. It is

        FURTHER ORDERED and ADJUDGED that these cases be remanded to the district
court for further proceedings consistent with the Supreme Court's opinion.

       The Clerk is directed to issue the mandate forthwith to the district court.


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk